Title: To Alexander Hamilton from Michael Welsh, [1798–1804]
From: Welsh, Michael
To: Hamilton, Alexander


New York [1798–1804]. “A Series of misfortunes which have pursued me from infancy … make me apply to you for a Small Sum to relieve me from present embarrassment. The portrait that accompanies this letter is not offered to you in barter for the sum required. No Sir, it is my request that you would honor it with some corner in your house.… It is Sir the portrait of the Countess of Serang, Daughter of General Count Lacy and wife of General Welsh of the Irish Brigades now lord Serang.… I have Singled you out to relieve me at present and to be the Guardian and protector of the Image of the woman who cherished and nourished me with maternal care.… The Sum for which I apply to your bounty is about thirty five Dollars and is the amount I owe for boarding &c.…”
